         Case 1:20-cv-03114-LAP Document 22 Filed 01/27/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KLAUBER BROTHERS, INC.,

                      Plaintiff,
                                                20 Civ. 3114 (LAP)
-against-
                                                       ORDER
ASOS US, INC. and ASOS.COM
LTD.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Defendants’ motion pursuant to

Rule 60 of the Federal Rules of Civil Procedure (dkt. no. 18)

seeking to set aside the Court’s January 19, 2021 order that

directed Plaintiff to move for default judgment within 21 days

(dkt. no. 14).      Plaintiff shall respond to Defendants’ motion no

later than February 1, 2021.

    In the interim, the Court’s January 19, 2021 order

directing Plaintiff to move for default judgment within 21 days

(dkt. no. 14) is hereby STAYED.

    SO ORDERED.

Dated:       New York, New York
             January 27, 2021


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge



                                      1
